 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95603
 3 Telephone: (530) 885-6244
 4
 5 Attorney for Defendant
   LASHAWNDRA WALKER
 6
 7
 8                                      IN THE UNITED STATES DISTRICT COURT

 9                                          EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                                CASE NO. 2:17-CR-00126 MCE
12                                          Plaintiff,        STIPULATION REGARDING
                                                              CONTINUANCE OF STATUS
13   v.                                                       CONFERENCE; FINDINGS AND
                                                              ORDER
14   LASHAWNDRA WALKER, et al.
15                                          Defendant.
16
17             The defendant, Lashawndra Walker, by and through her counsel, Toni White, and the

18 Government, by and through its counsel, Roger Yang, hereby stipulate as follows:

19             1.        By previous order, this matter was set for status on April 4, 2019.

20             2.        By this stipulation, Ms. Walker now moves to continue the status conference until

21 June 13, 2019, and to exclude time between April 4, 2019, and June 13, 2019, under Local Code T4.
22             3.        The parties agree and stipulate, and request that the Court find the following:

23                       a)        Counsel for the defendant and counsel for the Government have been working

24             towards resolution of this matter. Currently, defense counsel is working with her client on

25             some loss issues and is putting together information for the Government that may impact the

26             plea agreement. Discovery in this matter stands at 11,967 Bates stamped pages. There are

27             also 3 audio CDs. Defense counsel needs time to continue reviewing discovery, to continue

28             to consult with her client, to review the current charges, to conduct investigation and research
                                                           1
29        Stipulation and Order for Continuance of Status
          Hearing and for Exclusion of Time
30
 1        related to the charges and to discuss potential resolutions with her client and otherwise

 2        prepare for trial.

 3                  b)        Defense counsel believes that failure to grant the above-requested continuance

 4        would deny her reasonable time necessary for effective preparation, taking into account the

 5        exercise of due diligence.

 6                  c)        The government does not object to the continuance.

 7                  d)        Based on the above-stated findings, the ends of justice served by continuing

 8        the case as requested outweigh the interest of the public and the defendant in a trial within

 9        the original date prescribed by the Speedy Trial Act.

10                  e)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

11        3161, et seq., within which trial must commence, the time period of April 4, 2019 to June 13,

12        2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

13        Code T4] because it results from a continuance granted by the Court at defendant’s request

14        on the basis of the Court’s finding that the ends of justice served by taking such action

15        outweigh the best interest of the public and the defendant in a speedy trial.

16        ///

17        ///

18        ///

19        ///

20        ///

21        ///

22        ///

23        ///

24        ///

25        ///

26        ///

27
28
                                                         2
29   Stipulation and Order for Continuance of Status
     Hearing and for Exclusion of Time
30
 1          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

 2 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

 3 a trial must commence.
 4
            IT IS SO STIPULATED.
 5
            Dated: April 1, 2019                                   McGREGOR W. SCOTT
 6                                                                 United States Attorney
 7
                                                                   By:    /s/ Toni White for
 8                                                                 ROGER YANG
                                                                   Assistant U.S. Attorney
 9
                                                                   For the United States
10
11          Dated: April 1, 2019                         By:       /s/ Toni White _
12                                                                 TONI WHITE

13                                                                 For Defendant Lashawndra Walker

14
15
                                                         ORDER
16
            IT IS SO ORDERED.
17
     Dated: April 8, 2019
18

19
20
21
22
23
24
25
26
27
28
                                                               3
29     Stipulation and Order for Continuance of Status
       Hearing and for Exclusion of Time
30
